 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 
 
 
EXHIBIT 10.2
 
SUBORDINATION AGREEMENT DATED JANUARY 30, 2008
 
 
 

--------------------------------------------------------------------------------


SUBORDINATION AGREEMENT
 
This SUBORDINATION AGREEMENT (this “Agreement”), dated as of January 30, 2008 is
among GALAXY ENERGY CORPORATION, a Colorado corporation (“Borrower”), DOLPHIN
ENERGY CORPORATION, a Nevada corporation, and PANNONIAN INTERNATIONAL, LTD., a
Colorado corporation (each such corporation, including Borrower, and together
with each other obligor who becomes a party to this Agreement each an “Obligor”
and, together, “Obligors”), BRUNER FAMILY TRUST UTD MARCH 28, 2005 (“Bruner
Trust”, together with any transferees or holders from time to time of the
Subordinated Note (as defined below), each a “Subordinated Creditor”,
and collectively the “Subordinated Creditors”), and HFTP INVESTMENTS LLC,
PROMETHEAN II MASTER, L.P., PROMETHEAN I MASTER LTD., CAERUS PARTNERS LLC, AG
OFFSHORE CONVERTIBLES, LTD., and LEONARDO, L.P., (collectively, and together
with any transferees or holders from time to time of the Notes (as defined
below), hereinafter, the “Lenders”), and PROMETHEAN ASSET MANAGEMENT L.L.C., a
Delaware limited liability company, in its capacity as collateral agent for
itself and for the Lenders (including any successor agent, hereinafter, the
“Agent”).
 
 
R E C I T A L S
 
A.  Borrower has executed and delivered to each of the Lenders those certain
senior secured convertible notes each made by Borrower and dated as of August
19, 2004, October 27, 2004, and May 31, 2005 (as the same have been and may
hereafter be amended, restated, supplemented or modified and in effect from time
to time, and including any notes issued in exchange or substitution therefor,
individually a “Note” and collectively the “Notes”).  The Notes were issued
pursuant to a certain Securities Purchase Agreement dated as of August 19, 2004
(as the same has been and hereafter may be amended, modified, supplemented or
restated, the “2004 Purchase Agreement”), and a certain Securities Purchase
Agreement dated as of May 31, 2005 (as the same has been and hereafter may be
amended, modified, supplemented or restated, the “2005 Purchase Agreement”, and
together with the 2004 Purchase Agreement, collectively, the “Purchase
Agreement”), in each case by and among, inter alia, Borrower and the Lenders,
and pursuant to which the Lenders have made certain loans (“Loans”) to Borrower.
 
B.  DOLPHIN ENERGY CORPORATION, a Nevada corporation, and PANNONIAN
INTERNATIONAL, LTD, a Colorado corporation (each such entity, together with each
other person or entity who becomes a party to the Guaranty (as defined herein)
by execution of a joinder in the form of Exhibit A attached thereto, is referred
to individually as a “Guarantor” and collectively as the “Guarantors”) have
executed a Guaranty dated as of August 19, 2004 (as the same has been and may
hereafter be amended, restated, supplemented or modified and in effect from time
to time, the “Guaranty”) in favor of the Agent in respect of Borrower’s
obligations under the Purchase Agreement and the Notes.
 
C.  Borrower (the “Subordinated Obligor”) and Bruner Trust have entered into
that certain Subordinated Promissory Note dated as of January 30, 2008 in the
original principal amount of $580,000 (as the same has been and may hereafter be
amended, restated, supplemented, replaced, substituted, divided, increased or
otherwise modified from time to time
 

1

--------------------------------------------------------------------------------


 
as permitted hereunder, individually and collectively, the “Subordinated Note”)
pursuant to which, among other things, Subordinated Creditors have made a loan
to the Subordinated Obligor in the original principal amount of $580,000 and
pursuant to which Subordinated Obligor has incurred certain obligations and
liabilities to Subordinated Creditors.
 
NOW, THEREFORE, in reliance upon this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows:
 
1.   Definitions.  All capitalized terms used but not elsewhere defined in this
Agreement shall have the respective meanings ascribed to such terms in the
Purchase Agreement and the Notes.  The following terms shall have the following
meanings in this Agreement:
 
Enforcement Action is defined in subsection 2.7.
 
Lender or Lenders shall mean any holder of Senior Indebtedness including,
without limitation, any holder of any Senior Indebtedness after the consummation
of any Permitted Refinancing.
 
Loan Documents means the collective reference to the Purchase Agreement, the
Notes, the Warrants, Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions, the Conveyances of Overriding Royalty Interests, the USBIT
Account Control Agreement, the ANB Amendment and the ANB Account Control
Agreement as amended thereby, the First Amendment and the Security Agreement as
amended thereby, the Guaranty as amended thereby and the Pledge Agreement as
amended thereby, the 2004 Amendment, the Mortgage Amendments and the Mortgages
as amended thereby, the Colorado Mortgage and each of the other agreements to
which any Obligor is a party or is bound in connection with the transactions
contemplated under the Purchase Agreement and the Notes.
 
Paid in Full or Payment in Full shall mean the indefeasible payment in full in
cash of all Senior Indebtedness and termination of all commitments to lend under
the Loan Documents and Permitted Refinancing Loan Documents.


Permitted Refinancing means any refinancing of the Senior Indebtedness.
 
Permitted Refinancing Loan Documents means any and all agreements, documents and
instruments executed in connection with a Permitted Refinancing of Senior
Indebtedness.
 
Proceeding is defined in subsection 2.3.
 
Senior Indebtedness shall mean the obligations, liabilities and other amounts
owed under the Purchase Agreement, the Notes or any other Loan Document
including all interest, fees, expenses, indemnities and enforcements costs,
whether before or after the commencement of a Proceeding and without regard to
whether or not an allowed claim, and all obligations and liabilities incurred
with respect to Permitted Refinancings,
 

2

--------------------------------------------------------------------------------



together with any amendments, restatements, modifications, renewals or
extensions of any thereof.
 
Subordinated Creditor shall mean Bruner Trust, each “Subordinated Creditor”
which is signatory to this Agreement from time to time and any other holders of
a Subordinated Note or any other Subordinated Indebtedness from time to time.
 
Subordinated Default shall mean a default in the payment of the Subordinated
Indebtedness, or performance of any term, covenant or condition contained in the
Subordinated Indebtedness Documents or the occurrence of any event or condition,
which default, event or condition permits any Subordinated Creditor to
accelerate or demand payment of all or any portion of the Subordinated
Indebtedness.
 
Subordinated Default Notice shall mean a written notice to Agent pursuant to
which Agent is notified of the existence of a Subordinated Default, which notice
incorporates a reasonably detailed description of such Subordinated Default.
 
Subordinated Indebtedness shall mean all of the obligations of Obligors
(including Subordinated Obligor) to Subordinated Creditors pursuant to or
evidenced by the Subordinated Note and the other Subordinated Indebtedness
Documents.
 
Subordinated Indebtedness Documents shall mean the Subordinated Note and all
other documents and instruments executed in connection with the Subordinated
Note or otherwise evidencing or pertaining to any portion of the Subordinated
Indebtedness, as amended, supplemented, restated or otherwise modified from time
to time as permitted hereunder.
 
2.  Subordination of Subordinated Indebtedness to Senior Indebtedness.
 
2.1  Subordination.  The payment of any and all of the Subordinated Indebtedness
hereby expressly is subordinated, to the extent and in the manner set forth
herein, to the Payment in Full of the Senior Indebtedness.  Each holder of
Senior Indebtedness, whether now outstanding or hereafter arising, shall be
deemed to have acquired Senior Indebtedness in reliance upon the provisions
contained herein.
 
2.2  Restriction on Payments.  Notwithstanding any provision of the Subordinated
Indebtedness Documents to the contrary and in addition to any other limitations
set forth herein or therein, no payment (whether made in cash, securities or
other property or by set-off) of principal, interest or any other amount due
with respect to the Subordinated Indebtedness shall be made or received, and no
Subordinated Creditor shall exercise any right of set-off or recoupment with
respect to any Subordinated Indebtedness, until all of the Senior Indebtedness
is Paid in Full, provided however: subject to any adjustments or rights set
forth in the Notes, any warrant for the capital stock of Borrower or Borrower’s
charter, bylaws and similar constituent documents, Subordinated Obligor shall be
permitted to make interest payments by means of the issuance to any Subordinated
Creditor of common stock of the Borrower.
 

3

--------------------------------------------------------------------------------



2.3  Proceedings.  In the event of any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, assignment for the benefit of
creditors or other proceeding for the liquidation, dissolution or other winding
up of any Obligor or any of its Subsidiaries or any of their respective
properties (a “Proceeding”):
 
(i)           the Lenders shall be entitled to receive Payment in Full in cash
of the Senior Indebtedness before any Subordinated Creditor is entitled to
receive any payment upon the Subordinated Indebtedness, and Lenders shall be
entitled to receive for application in payment of such Senior Indebtedness any
payment or distribution of any kind or character, whether in cash, property or
securities or by set-off or otherwise, which may be payable or deliverable in
any such Proceedings in respect of the Subordinated Indebtedness;
 
(ii)           any payment or distribution of assets of any Obligor of any kind
or character, whether in cash, property or securities, by set-off or otherwise,
to which any Subordinated Creditor would be entitled pursuant to the
Subordinated Indebtedness but for the provisions hereof shall be paid by the
liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Lenders until the Senior Indebtedness shall have
been Paid in Full, and each Subordinated Creditor acknowledges and agrees that
such payment or distribution may, particularly with respect to interest on
Senior Indebtedness after the commencement of a Proceeding, result in such
Subordinated Creditor receiving less than it would otherwise receive;
 
(iii)          each Subordinated Creditor hereby irrevocably (x) authorizes,
empowers and directs all receivers, trustees, debtors in possession,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and deliveries, and each Subordinated
Creditor also irrevocably authorizes, empowers and directs, the Agent and the
Lenders until the Senior Indebtedness shall have been Paid in Full, to demand,
sue for, collect and receive every such payment or distribution, and (y) agrees
to execute and deliver to the Agent and the Lenders all such further instruments
confirming the authorization referred to in the foregoing clause (x); and
 
(iv)           each Subordinated Creditor hereby irrevocably authorizes,
empowers and appoints Agent and the Lenders (until the Senior Indebtedness shall
have been Paid in Full) as its agent and attorney in fact to (x) execute,
verify, deliver and file such proofs of claim upon the failure of any
Subordinated Creditor promptly to do so (and in any event prior to thirty (30)
days before the expiration of the time to file any proof) and (y) vote such
claims in any such Proceeding; provided that no holder of Senior Indebtedness
shall have any obligation to execute, verify, deliver and/or file any such proof
of claim or vote such claim.  In the event the
 

4

--------------------------------------------------------------------------------



Agent or any Lender (or any agent, designee or nominee thereof) votes any claim
in accordance with the authority granted hereby, such Subordinated Creditor
shall not be entitled to change or withdraw such vote.
 
The Senior Indebtedness shall continue to be treated as Senior Indebtedness and
the provisions hereof shall continue to govern the relative rights and
priorities of Lenders and the Subordinated Creditors even if all or part of the
Senior Indebtedness or the security interests securing the Senior Indebtedness
are subordinated, set aside, avoided or disallowed in connection with any such
Proceeding and the provisions hereof shall be reinstated if at any time any
payment of any of the Senior Indebtedness is rescinded or must otherwise be
returned by Agent, any Lender or any agent, designee or nominee of such holder.
 
2.4  Incorrect Payments.  If any payment (whether made in cash, securities or
other property) not permitted under this Agreement is received by any
Subordinated Creditor on account of the Subordinated Indebtedness before all
Senior Indebtedness is Paid in Full, such payment shall not be commingled with
any asset of such Subordinated Creditor, shall be held in trust by such
Subordinated Creditor for the benefit of the Lenders and shall promptly be paid
over to the Lenders, or their respective designated representatives, for
application (in accordance with the Purchase Agreement, the Notes or the
Permitted Refinancing Loan Documents) to the payment of the Senior Indebtedness
then remaining unpaid, until all of the Senior Indebtedness is Paid in Full.
 
2.5  Sale, Transfer.  No Subordinated Creditor shall sell, assign, dispose of or
otherwise transfer all or any portion of the Subordinated Indebtedness or any
Subordinated Note or other Subordinated Indebtedness Document (a) without giving
prior written notice of such action to Agent, (b) unless prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to Agent and the Lenders a joinder to this Agreement, or an agreement
substantially identical to this Agreement and acceptable to Agent and the
Lenders, in either case providing for the continued subordination and
forbearance of the Subordinated Indebtedness to the Senior Indebtedness as
provided herein and for the continued effectiveness of all of the rights of
Agent and Lenders arising under this Agreement and (c) unless following such
sale, assignment, pledge, disposition or other transfer, there shall either be
(i) no more than two more than the number of  holders of Subordinated
Indebtedness on the date hereof or (ii) one Person acting as agent for all
holders of the Subordinated Indebtedness pursuant to documentation reasonably
satisfactory to Agent, such that any notices and communications to be delivered
to Subordinated Creditors hereunder and any consents required by Subordinated
Creditors shall be made to or obtained from such agent and shall be binding on
each Subordinated Creditor as if directly obtained from such Subordinated
Creditor.  In the event of a permitted sale, assignment, disposition or other
transfer, each Subordinated Creditor engaging in such sale, assignment,
disposition or other transfer, prior to the consummation of any such action,
shall cause the transferee thereof to execute and deliver to Agent and the
Lenders a joinder to this Agreement, or an agreement substantially identical to
this Agreement and acceptable to the Lenders, in either case providing for the
continued subordination and forbearance of the
 

5

--------------------------------------------------------------------------------


 
Subordinated Indebtedness to the Senior Indebtedness as provided herein and for
the continued effectiveness of all of the rights of Lenders and Agent arising
under this Agreement.  Notwithstanding the failure to execute or deliver any
such agreement, the subordination effected hereby shall survive any sale,
assignment, disposition or other transfer of all or any portion of the
Subordinated Indebtedness, and the terms of this Agreement shall be binding upon
the successors and assigns of each Subordinated Creditor, as provided in Section
10 below.
 
2.6  Legends.  Until the Senior Indebtedness is Paid in Full, each of the
Subordinated Indebtedness Documents at all times shall contain in a conspicuous
manner the following legend:
 
“This [ Promissory Note ] and the indebtedness evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement dated as of January 30, 2008 (the “Subordination Agreement”) among
Galaxy Energy Corporation, the Subordinated Creditors named therein, the Lenders
named therein, and Promethean Asset Management L.L.C., to the Senior
Indebtedness (as defined in the Subordination Agreement); and each holder of
this Promissory Note, by its acceptance hereof, shall be bound by the provisions
of the Subordination Agreement.”
 
2.7  Restriction on Action by Subordinated Creditors.
 
(a)  Until the Senior Indebtedness is Paid in Full and notwithstanding anything
contained in the Subordinated Indebtedness Documents, the Purchase Agreement,
the other Loan Documents or the Permitted Refinancing Loan Documents to the
contrary, no Subordinated Creditor shall, without the prior written consent of
Agent, agree to any amendment, modification or supplement to the Subordinated
Indebtedness Documents, the effect of which is to (i) increase the maximum
principal amount of the Subordinated Indebtedness or rate of interest (or cash
pay rate of interest) on any of the Subordinated Indebtedness, (ii) change to an
earlier date, any date upon which payments of principal or interest on the
Subordinated Indebtedness are due or otherwise front load the amortization of
any of the Subordinated Indebtedness, (iii) change in a manner adverse to any
Obligor or add any event of default or add or make more restrictive any covenant
with respect to the Subordinated Indebtedness, (iv) change the redemption,
prepayment or put provisions of the Subordinated Indebtedness, (v) alter the
subordination provisions with respect to the Subordinated Indebtedness,
including, without limitation, subordinating the Subordinated Indebtedness to
any other debt, (vi) shorten the maturity date of any of the Subordinated
Indebtedness or otherwise alter the repayment terms of the Subordinated
Indebtedness in a manner adverse to any Obligor, (vii) take any liens in any
assets of any Obligor or any of its Subsidiaries or any other assets securing
the Senior Indebtedness or (viii) obtain any guaranties or credit support from
any Person which is an affiliate of any Obligor, or (ix) change or amend any
other term of the Subordinated Indebtedness Documents if such change or
amendment would increase the obligations of any Obligor or confer additional
material rights on any
 

6

--------------------------------------------------------------------------------


 
Subordinated Creditor or any other holder of the Subordinated Indebtedness in a
manner adverse to any Obligor, Agent or Lenders.
 
(b)  Until the Senior Indebtedness is Paid in Full, no Subordinated Creditor
shall, without the prior written consent of Agent, take or continue any action,
or exercise any rights, remedies or powers in respect of the Subordinated
Indebtedness or any Subordinated Indebtedness Document, or exercise or continue
to exercise any other right or remedy at law or in equity that such Subordinated
Creditor might otherwise possess, to collect any amount due and payable in
respect of any Subordinated Indebtedness, including, without limitation, the
acceleration of the Subordinated Indebtedness, the commencement of any action to
enforce payment or foreclosure on any lien or security interest, the filing of
any petition in bankruptcy or the taking advantage of any other insolvency law
of any jurisdiction (any of the foregoing, an “Enforcement Action”).  If any
Subordinated Creditor shall attempt to take any Enforcement Action or otherwise
seek to collect or realize upon any of the Subordinated Indebtedness in
violation of the terms hereof, the holders of the Senior Indebtedness may, by
virtue of the terms hereof, restrain any such Enforcement Action or other
action, either in its own name or in the name of the applicable Obligor.
 
(c)           Until the Senior Indebtedness is Paid in Full, any Liens of
Subordinated Creditors in the Collateral which may exist in breach of each
Subordinated Creditor's agreement pursuant to subsection 2.7(a)(vii) or Section
18 of this Agreement shall be and hereby are subordinated for all purposes and
in all respects to the Liens of Agent and Lenders in the Collateral, regardless
of the time, manner or order of perfection of any such Liens.  In the event that
any Subordinated Creditor obtains any Liens in the Collateral in violation of
subsection 2.7(a)(vii) or Section 18 of this Agreement, Subordinated Creditors
(i) shall (or shall cause their agent to) promptly execute and deliver to Agent
such termination statements and releases as Agent shall request to effect the
release of the Liens of such Subordinated Creditor in such Collateral and (ii)
shall be deemed to have authorized Agent to file any and all termination
statements required by Agent in respect of such Liens. In furtherance of the
foregoing, each Subordinated Creditor hereby irrevocably appoints Agent its
attorney-in-fact, with full authority in the place and stead of such
Subordinated Creditor and in the name of such Subordinated Creditor or
otherwise, to execute and deliver any document or instrument which such
Subordinated Creditor may be required to deliver pursuant to this subsection
2.7(c).
 
3.  Continued Effectiveness of this Agreement; Modifications to Senior
Indebtedness.
 
(a) The terms of this Agreement, the subordination effected hereby, and the
rights and the obligations of Subordinated Creditors, Agent and Lenders arising
hereunder, shall not be affected, modified or impaired in any manner or to any
extent by: (i) any amendment or modification of or supplement to the Purchase
Agreement, any other Loan Document or any Permitted Refinancing Loan Document or
any Subordinated Indebtedness Document; (ii) the validity or enforceability of
any of such documents; or (iii) any exercise or non-exercise of any right, power
or remedy under or in respect of the
 

7

--------------------------------------------------------------------------------



Senior Indebtedness or the Subordinated Indebtedness or any of the instruments
or documents referred to in clause (i) above.
 
(b)  Agent and Lenders may at any time and from time to time in their sole
discretion, renew, amend, refinance, extend or otherwise modify the terms and
provisions of Senior Indebtedness (including, without limitation, the terms and
provisions relating to the principal amount outstanding thereunder, the rate of
interest thereof, the payment terms thereof and the provisions thereof regarding
default or any other matter) or exercise (or refrain from exercising) any of
their rights under the Loan Documents, all without notice to or consent from the
Subordinated Creditors and without incurring liability to any Subordinated
Creditor and without impairing or releasing the obligations of any Subordinated
Creditor under this Agreement.  No compromise, alteration, amendment, renewal,
restatement, refinancing or other change of, or waiver, consent or other action
in respect of any liability or obligation under or in respect of, any terms,
covenants or conditions of Senior Indebtedness or the Loan Documents, whether or
not in accordance with the provisions of the Senior Indebtedness, shall in any
way alter or affect any of the subordination provisions hereof.


4.  Representations and Warranties.
 
(a)           Each Subordinated Creditor hereby represents and warrants (as to
itself and not as to any other Subordinated Creditor) to Agent and Lenders as
follows:
 
4.1  Existence and Power.  If an entity, such Subordinated Creditor is duly
organized, validly existing and in good standing under the laws of the state of
its organization.
 
4.2  Authority.  Such Subordinated Creditor has full power and authority to
enter into, execute, deliver and carry out the terms of this Agreement and to
incur the obligations provided for herein, all of which have been duly
authorized by all proper and necessary action and are not prohibited by the
organizational documents of such Subordinated Creditor.
 
4.3  Binding Agreements.  This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of such Subordinated
Creditor enforceable in accordance with its terms.
 
4.4  Conflicting Agreements; Litigation.  No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree or
order binding on such Subordinated Creditor or affecting the property of such
Subordinated Creditor conflicts with, or requires any consent which has not
already been obtained under, or would in any way prevent the execution, delivery
or performance of the terms of this Agreement.  The execution, delivery and
carrying out of the terms of this Agreement will not constitute a default under,
or result in the creation or imposition of, or obligation to create, any Lien
upon the property of such Subordinated Creditor pursuant to the terms of any
such mortgage, indenture, contract or agreement.  No pending or, to the best of
such
 

8

--------------------------------------------------------------------------------


 
Subordinated Creditor’s knowledge, threatened, litigation, arbitration or other
proceedings if adversely determined would in any way prevent the performance of
the terms of this Agreement.
 
4.5  No Divestiture.  On the date hereof, such Subordinated Creditor which is
signatory hereto is the current owner and holder of its Subordinated Note and
all other Subordinated Indebtedness Documents (if any).
 
4.6  Default under Subordinated Indebtedness Documents.  On the date hereof, no
default exists under or with respect to the Subordinated Note held by
Subordinated Creditor or any of the other Subordinated Indebtedness Documents
applicable to such Subordinated Note.
 
(b)           Each Obligor hereby represents and warrants to Agent and Lenders
that the signatory to this Agreement under the heading “Subordinated Creditor”
constitutes the only holder of the Subordinated Note and the other Subordinated
Indebtedness.
 
5.  Cumulative Rights, No Waivers.  Each and every right, remedy and power
granted to Agent or Lenders hereunder shall be cumulative and in addition to any
other right, remedy or power specifically granted herein, in the Purchase
Agreement, the other Loan Documents or Permitted Refinancing Loan Documents or
now or hereafter existing in equity, at law, by virtue of statute or otherwise,
and may be exercised by Agent or Lenders, from time to time, concurrently or
independently and as often and in such order as Agent or Lenders may deem
expedient.  Any failure or delay on the part of Agent or Lenders in exercising
any such right, remedy or power, or abandonment or discontinuance of steps to
enforce the same, shall not operate as a waiver thereof or affect Agent’s or
Lenders’ right thereafter to exercise the same, and any single or partial
exercise of any such right, remedy or power shall not preclude any other or
further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of Agent’s
or Lenders’ rights hereunder shall be deemed to establish a custom or course of
dealing or performance among the parties hereto.
 
6.  Modification.  Any modification or waiver of any provision of this
Agreement, or any consent to any departure by Agent or any Subordinated Creditor
therefrom, shall not be effective in any event unless the same is in writing and
signed by Agent and the holders of at least 51% of the then outstanding
principal balance of the Subordinated Note and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
instance and for the specific purpose given.  Any notice to or demand on any
Subordinated Creditor in any event not specifically required of Agent hereunder
shall not entitle any Subordinated Creditor to any other or further notice or
demand in the same, similar or other circumstances unless specifically required
hereunder.
 
7.  Additional Documents and Actions.  Each Subordinated Creditor at any time,
and from time to time, after the execution and delivery of this Agreement, upon
the request of Agent and at the expense of Borrower, will promptly execute and
deliver such further documents and do such further acts and things as Agent may
request in order to effect fully the purposes of this Agreement.
 

9

--------------------------------------------------------------------------------



8.  Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
              If to Bruner Trust:
Bruner Family Trust UTD March 28, 2005
Cynthia L. Gausvik, Trustee
Patton Boggs LLP
8484 Westpark Drive, Suite 900
McLean, Virginia 22102
Telecopy:  (703) 744-8001
 
   
              If to any other Subordinated
              Creditor:
To the address of such Subordinated Creditor set forth on the joinder to this
Agreement executed by such Subordinated Creditor
   
              If to any Obligor:
Galaxy Energy Corporation
1331 17th Street, Suite 1050
Denver, Colorado 80202
Attention:  Marc E. Bruner
Telecopy: (303) 293-2417
 
   
              with a copy to:
Dill Dill Carr Stonbraker & Hutchings, P.C.
455 Sherman Street, Suite 300
Denver, Colorado 80203
Attention:  Fay M. Matsukage
Telecopy: (303) 777-3823
   
              If to Agent:
Promethean Asset Management L.L.C.
55 Fifth Avenue, 17th Floor
New York, New York 10003
Attention: James F. O’Brien
Telephone: (212) 702-5200
Facsimile: (212) 758-9334
   
              with a copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attn: Mark D. Wood, Esq.
Telecopy: (312) 902-1061

 
 
 
10

--------------------------------------------------------------------------------



 

   
               If to a Lender:
To the address of such Lender set forth on the Schedule I hereto



or, in the case of party named above, at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or deposit with a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
 
9.  Severability.  In the event that any provision of this Agreement is deemed
to be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any court or governmental authority, this
Agreement shall be construed as not containing such provision and the invalidity
of such provision shall not affect the validity of any other provisions hereof,
and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.
 
10.  Successors and Assigns.  This Agreement shall inure to the benefit of the
successors and assigns of Agent and Lenders and shall be binding upon the
successors and assigns of Subordinated Creditors and Obligors.
 
11.  Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
12.  Defines Rights of Creditors; Subrogation.
 
(a)  The provisions of this Agreement are solely for the purpose of defining the
relative rights of Subordinated Creditors, Agent and Lenders and shall not be
deemed to (i) create any rights or priorities in favor of any other Person,
including, without limitation, any Obligor, (ii) amend any of the Loan Documents
or in any way waive any of the rights that the Agent and the Lenders have
against any Obligor under the Loan Documents, or (iii) waive any Event of
Default or Triggering Event under any of the Loan Documents.
 
(b)  Subject to the Payment in Full of the Senior Indebtedness, in the event and
to the extent cash, property or securities otherwise payable or deliverable to
the holders of the Subordinated Indebtedness shall have been applied pursuant to
this Agreement to the payment of Senior Indebtedness, then and in each such
event, the holders of the Subordinated Indebtedness shall be subrogated to the
rights of each holder
 

11

--------------------------------------------------------------------------------


 
of Senior Indebtedness to receive any further payment or distribution in respect
of or applicable to the Senior Indebtedness; and, for the purposes of such
subrogation, no payment or distribution to the holders of Senior Indebtedness of
any cash, property or securities to which any holder of Subordinated
Indebtedness would be entitled except for the provisions of this Agreement
shall, and no payment over pursuant to the provisions of this Agreement to the
holders of Senior Indebtedness by the holders of the Subordinated Indebtedness
shall, as between any Obligor, its creditors other than the holders of Senior
Indebtedness and the holders of Subordinated Indebtedness, be deemed to be a
payment by such Obligor to or on account of Senior Indebtedness.
 
13.  Conflict.  In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Indebtedness Documents, the provisions of this Agreement shall
control and govern.  For purposes of this Section 13, to the extent that any
provisions of any of the Subordinated Indebtedness Documents provide rights,
remedies and benefits to Agent or Lenders that exceed the rights, remedies and
benefits provided to Agent or Lenders under this Agreement, such provisions of
the applicable Subordinated Indebtedness Documents shall be deemed to supplement
(and not to conflict with) the provisions hereof.
 
14.  Statement of Indebtedness to Subordinated Creditors.  Borrower will furnish
to Agent upon demand, a statement of the indebtedness owing from Obligors to
Subordinated Creditors, and will give Agent access to the books of Obligors in
accordance with the Purchase Agreement so that Agent can make a full examination
of the status of such indebtedness.
 
15.  Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
16.  Termination.  This Agreement shall terminate upon the Payment in Full of
the Senior Indebtedness.
 
17.  Subordinated Default Notice.  Subordinated Creditors and Borrower each
shall provide Agent with a Subordinated Default Notice upon the occurrence of
each Subordinated Default, and Subordinated Creditors shall notify Agent in the
event such Subordinated Default is cured or waived.
 
18.  No Contest of Senior Indebtedness or Liens; No Security for Subordinated
Indebtedness.  Each Subordinated Creditor agrees that it will not, and will not
encourage any other Person to, at any time, contest the validity, perfection,
priority or enforceability of the Senior Indebtedness or Liens in the Collateral
granted to Agent and the Lenders pursuant to the Purchase Agreement, the other
Loan Documents or the Permitted Refinancing Loan Documents or accept or take any
collateral security for the Subordinated Indebtedness.  In furtherance of the
foregoing, on the date hereof, each Subordinated Creditor hereby represents and
warrants that it has not taken or received a security interest in, or lien upon,
any asset of any Obligor, whether in respect of the Subordinated Indebtedness or
otherwise.
 
19.  Governing Law, Jurisdiction Waiver of Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by

12

--------------------------------------------------------------------------------


 
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
20.  Waiver of Consolidation.  Each Subordinated Creditor acknowledges and
agrees that (i) Obligors are each separate and distinct entities; and (ii) it
will not at any time insist upon, plead or seek advantage of any substantive
consolidation, piercing the corporate veil or any other order or judgment that
causes an effective combination of the assets and liabilities of Obligors in any
case or proceeding under Title 11 of the United States Code or other similar
proceeding.
 
[remainder of page intentionally left blank; signature pages follow]
 

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Subordinated Creditor, each Obligor, Agent and each Lender
has caused this Agreement to be executed as of the date first above written.
 

  SUBORDINATED CREDITOR:             BRUNER FAMILY TRUST UTD MARCH 28, 2005     
     
 
By:
/s/ Marc E. Bruner       Name:  Marc E. Bruner        Title:    Trustee         
 

 

             
 
By:
/s/  Cynthia L. Gausvik       Name:  Cynthia L. Gausvik       Title:    Trustee
         

 








--------------------------------------------------------------------------------


 

  OBLIGORS:             GALAXY ENERGY CORPORATION, a Colorado corporation       
   
 
By:
/s/  Christopher S. Hardesty        Name:  Christopher S. Hardesty      
Title:   SVP & CFO          

 

        DOLPHIN ENERGY CORPORATION, a Nevada corporation            
 
By:
/s/ Christopher S. Hardesty       Name:  Christopher S. Hardesty       Title:
Secretary & Treasurer          

 

        PANNONIAN INTERNATIONAL, LTD., a Colorado corporation            
 
By:
/s/  Cecil D. Gritz       Name:  Cecil D. Gritz       Title:  COO          

 

  AGENT:             PROMETHEAN ASSET MANAGEMENT L.L.C. in its capacity as agent
for all Lenders            
 
By:
/s/        Name        Title           

 

  LENDERS:             HFTP INVESTMENTS, LLC            
 
By:
/s/        Name        Title           





--------------------------------------------------------------------------------


 

  PROMETHEAN II MASTER, L.P.     By: Promethean Asset Management L.L.C.     
Its:  Investment Manager           
 
By:
/s/        Name        Title           

 
 

  PROMETHEAN I MASTER, LTD.     By: Promethean Asset Management L.L.C.     
Its:  Investment Manager           
 
By:
/s/        Name        Title           

 
 

  CAERUS PARTNERS LLC     By: Promethean Asset Management L.L.C.      Its: 
Investment Manager           
 
By:
/s/        Name        Title           

 
 

  AG OFFSHORE CONVERTIBLES, LTD.     By: Promethean Asset Management L.L.C.     
Its:  Investment Manager           
 
By:
/s/        Name        Title           

 


--------------------------------------------------------------------------------


 
 

  LEONARDO, L.P.     By: Leonardo Capital Management, Inc.      Its:  General
Partner     By:  Angelo, Gordon & Co., L.P.      Its:   Director           
 
By:
/s/        Name        Title           









--------------------------------------------------------------------------------



SCHEDULE I
NOTICE ADDRESS FOR LENDERS


 
Buyer’s Name
 
Buyer Address
and Facsimile Number
 
Investor’s Legal Representative’s
Address and Facsimile Number
     
 
HFTP Investments LLC
 
℅Promethean Asset Management L.L.C.
55 Fifth Avenue
 17th Floor
New York, New York 10003
Attention: James F. O’Brien
Telephone: (212) 702-5200
Facsimile: (212) 758-9334
Residence: Delaware
 
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Mark D. Wood, Esq.
Telephone: (312) 902-5200
Facsimile: (312) 902-1061
 
Promethean II Master, L.P.
 
℅Promethean Asset Management L.L.C.
55 Fifth Avenue
 17th Floor
New York, New York 10003
Attention: James F. O’Brien
Telephone: (212) 702-5200
Facsimile: (212) 758-9334
Residence: Cayman Islands
 
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Mark D. Wood, Esq.
Telephone: (312) 902-5200
Facsimile: (312) 902-1061
 
Promethean I Master Ltd.
 
℅Promethean Asset Management L.L.C.
55 Fifth Avenue
 17th Floor
New York, New York 10003
Attention: James F. O’Brien
Telephone: (212) 702-5200
Facsimile: (212) 758-9334
Residence: Cayman Islands
 
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Mark D. Wood, Esq.
Telephone: (312) 902-5200
Facsimile: (312) 902-1061
 
Caerus Partners LLC
 
℅Promethean Asset Management L.L.C.
55 Fifth Avenue
17th Floor
New York, New York 10003
Attention: James F. O’Brien
Telephone: (212) 702-5200
Facsimile: (212) 758-9334
Residence: Delaware
 
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Mark D. Wood, Esq.
Telephone: (312) 902-5200
Facsimile: (312) 902-1061
 
AG Offshore Convertibles, Ltd.
 
c/o Angelo, Gordon & Co.
245 Park Avenue
New York, New York 10167
Attention:  Gary I. Wolf
Telephone: (212) 692-2058
Facsimile:  (212) 867-6449
Residence:  Cayman Islands
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Douglas A. Cifu, Esq.
Telephone: (212) 373-3000
Facsimile:   (212)  759-3990

 
 

 

--------------------------------------------------------------------------------


 
 Buyer's Name
Buyer Address
and Facsimile Number
Investor's Legal Representative's
Address and Facsimile Number 
 
Leonardo, L.P.
 
c/o Angelo, Gordon & Co.
245 Park Avenue
New York, New York 10167
Attention:  Gary I. Wolf
Telephone: (212) 692-2058
Facsimile:  (212) 867-6449
Residence:  Cayman Islands
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Douglas A. Cifu, Esq.
Telephone: (212) 373-3000
Facsimile:   (212)  759-3990
     



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 